Hill, J.
(After stating the foregoing facts.) The two above-stated eases are identical in their facts, the same questions are involved in each, and they will therefore be considered together.
The petition set forth a good cause of action, and the court did not err in overruling the demurrer to the petition as amended. The facts of the petition, which are well pleaded, are admitted on demurrer. It is alleged that Belcher and McGrath entered into a conspiracy in order to defeat the claim of O’Shields, the plaintiff, for the recovery of the balance of the purchase-price ($1750) for the stock, merchandise, and good-will of the plumbing business which O’Shields had sold to Belcher. This court has held: “Where a debtor and other persons enter into a fraudulent scheme or conspiracy for the purpose of defeating the collection of a debt due by the former, and in pursuance of the conspiracy do a number of fraudulent and unconscionable acts, the effect of which, if permitted to stand, would be to destroy the creditor’s lien upon the property subject to the payment of this debt, the latter may by equitable petition against all the conspirators, setting forth the facts and containing appropriate prayers, not only obtain a money judgment or decree against the debtor, but also have such other relief against his codefendants as the particular facts and circumstances of the case will justify. A petition of this kind is not multifarious nor *301demurrable for misjoinder of parties or for misjoinder of causes of action.” Vaughn v. Georgia Co-operative Loan Co., 98 Ga. 288 (25 S. E. 441). It is true in the instant case that the plaintiff had no lien against the property sold, and in this regard it is differentiated from the Vaughn case; but other features of the case entitle the plaintiff to equitable relief. It was alleged in the petition that one of the defendants, McGrath, had instituted an action of trover in the city court of Atlanta for the recovery of the stock in the company, although he owned no interest in it, but that the two defendants had “ colluded together ” in order to defeat the plaintiff’s claim to the $1750, the balance of the purchase-price of the business, etc., sold by him; and that the scheme of maintaining the suit, Belcher being insolvent, was for the purpose of prolonging the litigation in order that the plaintiff will be unable to collect the amount due him, etc. It is also alleged that unless a court of equity intervenes, a multiplicity of suits will result. We do not think that the argument of the plaintiff in error, that the petition shows that plaintiff has not complied with his contract, is tenable. The petition as a whole sets out facts which entitle the plaintiff to equitable relief, and the court did not err in overruling the general demurrer for any reason assigned therein.
Nor is there merit in the ground of the demurrer to the effect that the petition is multifarious. This court has held that it is not indispensable that all the parties should have an interest in all matters in the suit. It is sufficient if each party has an interest in some matter in the suit, which is common to all, and they are connected with others. Worthy v. Johnson, 8 Ga. 237 (52 Am. D. 399); Blaisdell v. Bohr, 68 Ga. 56; Conley v. Buck, 100 Ga. 187 (28 S. E. 97); Bast Atlanta Land Co. v. Mower, 138 Ga. 380 (3), 384 (75 S. E. 418).

Judgment affirmed.


All the Justices concur.